Citation Nr: 0937467	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  03-34 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating higher than 60 percent 
for peptic ulcer disease with postgastrectomy syndrome.  

2.  Entitlement to an effective date earlier than March 14, 
1990, for a total disability compensation rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  Kenneth M. Carpenter, Attorney at 
Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty for 
training from January 1965 to June 1965 and on active duty 
from June 1966 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2002 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

In a decision in October 2007, the Board denied the claims of 
an effective date earlier than March 14, 1990, for service 
connection for peptic ulcer disease with postgastrectomy 
syndrome and for a total disability rating.  The Veteran the 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In am order in February 2009, the Court granted a Joint 
Motion for Partial Remand of the Decision of the Board of 
Veterans' Appeals, between the parties (the VA Secretary and 
the Veteran), in which that part of the Board decision that 
denied an earlier effective date for the total disability 
rating was remanded to the Board pursuant to 38 U.S.C. § 
7252(a) for readjudication consistent with the Motion.  At 
the same time as the Joint Motion for Partial Remand was 
filed, the parties also filed a Joint Motion to Terminate the 
Appeal on terms set forth in a settlement agreement between 
the parties to be effective when the Court acted to terminate 
the appeal.  By an order in February 2009, the Court 
dismissed the claim of an earlier effective date for service 
connection for peptic ulcer disease with postgastrectomy 
syndrome, and the appeal of that claim was terminated.  

In accordance with the Stipulated Agreement, which delineated 
the substance of the settlement agreement between the parties 
with regard to the issue of an earlier effective date for 
peptic ulcer disease with postgastrectomy syndrome, the case 
was then transmitted to the RO to implement the settlement, 
whereupon in a rating decision in April 2009, the RO granted 
service connection for peptic ulcer disease with 
postgastrectomy syndrome effective November 2, 1984.  

Thereafter, the case was transferred to the Board for review 
of the claim for an earlier effective date for the total 
disability rating in accordance with the Stipulated 
Agreement.  

The appeal is REMANDED to the RO.  


REMAND

In the rating decision in April 2009, the RO assigned an 
effective date of November 2, 1984, for the grant of service 
connection for peptic ulcer disease with postgastectomy 
syndrome, in accordance with a Joint Motion to Terminate the 
Appeal and a Stipulated Agreement between the VA Secretary 
and the Veteran.  In the rating decision, the RO assigned an 
initial rating of 60 percent.  In a statement in August 2009, 
the Veteran's attorney expressed disagreement with the 60 
percent rating assignment, asserting that the Veteran was 
entitled to a higher rating.  

When there has been an adjudication by the RO and a timely 
notice of disagreement has been filed, a statement of the 
case addressing the issue must be furnished to the Veteran.  
Manlincon v. West, 12 Vet. App. 238 (1999). 

A decision on the claim for an earlier effective date for the 
total disability rating is deferred until the development of 
the claim of an initial rating higher than 60 percent for 
peptic ulcer disease with postgastrectomy syndrome has been 
completed. 

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran and his attorney 
a statement of the case on the claim 
for an initial rating higher than 60 
percent for peptic ulcer disease with 
postgastrectomy syndrome, including a 
determination on whether the Veteran 
was entitled to a total disability 
rating under 38 U.S.C.A. § 4.16(a). 

In order to perfect an appeal of the 
claim, the Veteran must still timely 
file a substantive appeal after 
issuance of the statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).



